
	

114 HR 751 IH: Bringing Terrorists to Justice Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 751
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Gosar (for himself, Mr. Cook, Mr. DeSantis, Mr. Gohmert, Mr. Zinke, Mr. Salmon, Mr. Weber of Texas, Mr. Palazzo, Mr. Duncan of South Carolina, Mr. Brooks of Alabama, Ms. McSally, Mr. Babin, Mr. Farenthold, Mr. Stewart, Mr. Franks of Arizona, Mr. Sherman, Mr. Blum, Mr. Clawson of Florida, Ms. Kuster, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require the Secretary of State to offer rewards for information on the kidnapping and murder of
			 James Foley, Peter Kassig, Steven Sotloff, or the kidnapping and murder of
			 any other citizen of the United States by a foreign terrorist
			 organization.
	
	
 1.Short titleThis Act may be cited as the Bringing Terrorists to Justice Act. 2.Rewards authorized (a)In generalIn accordance with the Rewards for Justice program authorized under section 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)), the Secretary of State shall offer a reward to any individual who furnishes information leading to the arrest or conviction in any country of any individual for committing, conspiring or attempting to commit, or aiding or abetting in the commission of—
 (1)the kidnapping and murder of James Foley, Peter Kassig, or Steven Sotloff; or (2)the kidnapping and murder, on or after the date of the enactment of this Act, of any other citizen of the United States by a foreign terrorist organization.
				(b)Limitations
 (1)In generalThe Secretary of State shall not offer a reward under subsection (a) in connection with the kidnapping and murder of a citizen of the United States described in subsection (a)(2) who the Secretary of State determines was affiliated with or supportive of a foreign terrorist organization.
 (2)Total amount of rewardsThe total amount of rewards offered under subsection (a) in connection with the kidnapping and murder of any one of the individuals named in such subsection or any other citizen of the United States described in such subsection may not exceed $5,000,000.
 (c)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated by the Secretary of State as a foreign terrorist organization in accordance with section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
			
